DECEMBER 24, 2009 UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF NEW JERSEY Caption in compliance with D.N.J. LBR 9004-2(c) LOWENSTEIN SANDLER PC Kenneth A. Rosen Jeffrey D. Prol 65 Livingston Avenue Roseland, New Jersey 07068 Telephone:973-597-2500 Facsimile:973-597-2400 Email:krosen@lowenstein.com jprol@lowenstein.com - and - STROOCK & STROOCK & LAVAN LLP Kristopher M. Hansen Curtis C. Mechling Erez E. Gilad Matthew Garofalo 180 Maiden Lane New York, New York 10038 Telephone:212-806-5400 Facsimile:212-806-6006 Email:khansen@stroock.com cmechling@stroock.com egilad@stroock.com mgarofalo@stroock.com Co-Counsel to Ad Hoc Committee of Holders of 8.5% Senior Secured Notes Due 2015 McCARTER & ENGLISH, LLP Charles A. Stanziale, Jr. Joseph Lubertazzi, Jr. Lisa S. Bonsall Jeffrey T. Testa Four Gateway Center 100 Mulberry Street Newark, NJ 07102 Telephone: (973) 622-4444 Facsimile:(973) 624-7070 Email: cstanziale@mccarter.com jlubertazzi@mccarter.com lbonsall@mccarter.com jtesta@mccarter.com Counsel for Debtors and Debtors in Possession WEIL, GOTSHAL & MANGES LLP Michael F. Walsh Philip Rosen Ted S. Waksman 767 Fifth Avenue New York, NY 10153 Telephone: (212) 310-8000 Facsimile:(212) 310-8007 Email:michael.walsh@weil.com philip.rosen@weil.com ted.waksman@weil.com Co-Counsel for Debtors and Debtors in Possession Chapter 11 Case No.: 09-13654 (JHW) (Jointly Administered) In re: TCI 2 HOLDINGS, LLC, et al., Debtors. SIXTH AMENDED DISCLOSURE STATEMENT FOR JOINT PLAN OF REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE PROPOSED BY THE AD HOC COMMITTEE OF HOLDERS OF 8.5% SENIOR SECURED NOTES DUE 2 TABLE OF CONTENTS Page I. Introduction 1 II. Treatment of Holders of Claims and Equity Interests Under the Plan 4 A. Overview and Summary of the Plan 4 B. Summary of Classification and Treatment 5 C. Description and Treatment of Unclassified Claims 6 1. Administrative Expense Claims. 7 2. Compensation and Reimbursement Claims. 7 3. Priority Tax Claims. 8 D. Description of Classified Claims 8 1. Other Priority Claims (Class 1). 8 2. Other Secured Claims (Class 2). 8 3. First Lien Lender Secured Claims (Class 3). 8 4. Second Lien Note Claims (Class 4). 9 5. General Unsecured Claims (Class 5). 9 6. DJT Claims (Class 6). 10 7. Convenience Claims (Class 7). 10 8. Intercompany Claims (Class 8). 10 9. Section 510(b) Claims (Class 9). 11 10. Equity Interests in TER (Class 10). 11 11. Equity Interests in TER Holdings (Class 11). 11 12. Subsidiary Equity Interests (Class 12). 11 III. Transactions to be Consummated Under the Plan and Certain Corporate and Securities Laws Matters 11 A. Means of Implementation 11 1. Non-Substantive Consolidation. 11 2. Settlement of Certain Claims. 11 3. Authorization and Issuance of Plan Securities. 12 4. The Rights Offering. 13 5. The Marina Sale Agreement. 21 6. The Amended and Restated Credit Agreement. 22 7. Issuance of New Common Stock. 24 8. Amended and Restated Trademark License Agreement; Amended and Restated Services Agreement. 24 9. Waiver of Claims by the DJT Parties. 25 ii 10. Subsidiary Equity Interests. 25 11. Cancellation of Existing Securities and Agreements. 25 12. Certain Restructuring Transactions. 25 13. Other Transactions. 26 14. Release of Liens, Claims and Equity Interests. 26 15. Dismissal of Dismissed Debtors’ Cases. 26 B. Corporate Action 26 C. Securities Law Matters 27 1. Section 1145 of the Bankruptcy Code. 27 2. Section 4(2) of the Securities Act/Regulation D. 28 3. Resales of New Common Stock/Rule 144 and Rule 144A. 28 IV. Voting Procedures and Requirements 30 A. Vote Required for Acceptance by a Class 31 B. Classes Not Entitled to Vote 31 C. Voting 31 V. Valuation of Reorganized Debtors as of December 23, 2009 31 A. Valuation Methodology 33 B. Comparable Public Company Analysis 34 C. Precedent Transactions Analysis 34 D. Discounted Cash Flow Approach 35 E. Value Implications of the Trump Marina 35 F. Subscription Rights Valuation 36 G. Estimated Recovery to Second Lien Note Claims and General Unsecured Claims Under the Plan 37 VI. Financial Information and Projections 37 A. Introduction 37 B. Operating Performance 38 C. Projections 38 1. Unaudited Projected Statement of Operations. 41 2. Unaudited Projected Balance Sheets. 42 3. Unaudited Projected Cash Flow Statements. 43 4. Notes to Statement of Operations. 44 5. Notes to Balance Sheets and Cash Flow Statements. 45 VII. General Information 46 A. Description of Debtors 46 iii 1. Corporate Structure and Business. 46 2. History and Prior Bankruptcy Proceedings. 47 B. Prepetition Capital Structure of the Debtors 48 C. Donald J. Trump’s Abandonment of Limited Partnership Interests in TER Holdings 49 D. Events Leading to the Commencement of the Chapter 11 Cases 49 1. Termination of Exclusivity. 50 2. Examiner. 51 3. Marina Sale/Florida Litigation. 51 4. DJT Settlement Agreement. 52 E. Debtors as Co-Proponents of the Plan 57 F. Information Regarding the Ad Hoc Committee 57 1. Avenue Capital Management. 58 2. Brigade Capital Management. 58 3. Continental Casualty Company. 58 4. Contrarian Capital Management, LLC. 58 5. GoldenTree Asset Management, LP. 58 6. MFC Global Investment Management (U.S.). 59 7. Northeast Investors Trust. 59 8. Oaktree Capital Management. 59 9. Polygon Investment Partners. 59 G. Information Regarding Potential Equity Ownership 59 H. AHC Proponents 62 VIII. Governance 64 A. Current Board of Directors, Management and Executive Compensation 64 B. Board of Directors of Reorganized TER 64 C. Officers of Reorganized TER 64 D. Continued Corporate Existence 64 IX. Other Aspects of the Plan 65 A. Distributions 65 1. Timing and Conditions of Distributions. 65 2. Procedures for Treating Disputed Claims Under the Plan. 67 B. Treatment of Executory Contracts and Unexpired Leases 69 1. General Treatment. 69 2. Cure of Defaults. 70 iv 3. Rejection Claims. 70 4. Assignment and Effect of Assumption and/or Assignment. 70 5. Survival of the Debtors’ Indemnification Claims. 71 6. Insurance Policies. 71 7. Casino Property Leases. 71 C. Exemption from Certain Transfer Taxes and Recording Fees 71 D. Claims Payable by Insurance Carriers 72 E. Conditions to Effectiveness 72 F. Waiver of Conditions Precedent to Effective Date 73 G. Effect of Failure of Conditions to Effective Date 73 H. Effect of Confirmation 73 1. Vesting of Assets. 73 2. Discharge. 73 3. Term of Injunctions or Stays. 74 4. Injunction Against Interference with Plan. 74 5. Exculpation. 74 6. Releases. 75 7. Injunction Related to Releases. 75 8. Retention of Causes of Action/Reservation of Rights. 75 I. Solicitation of the Plan 76 J. Plan Supplement 76 K. Miscellaneous Provisions 76 1. Payment of Statutory Fees. 76 2. Payment of Fees and Expenses of Indenture Trustee. 76 3. Substantial Consummation. 77 4. Request for Expedited Determination of Taxes. 77 5. Retiree Benefits. 77 6. Amendments. 77 7. Effectuating Documents and Further Transactions. 77 8. Revocation or Withdrawal of the Plan. 78 9. Severability. 78 10. Governing Law. 78 11. Time. 78 12. Binding Effect. 78 13. Notices. 78 v X. CERTAIN RISK FACTORS TO BE CONSIDERED 79 A. Certain Bankruptcy Considerations 80 B. Risks to Recovery By Holders of First Lien Lender Secured Claims, Second Lien Notes Claims, General Unsecured Claims and DJT Claims 80 1. Unforeseen Events. 80 2. State Gaming Laws and Regulations May Require Holders of the Reorganized Debtors’ Debt or Equity Securities to Undergo a Suitability Investigation. 81 3. Smoking Ban. 81 4. Small Numbers of Holders or Voting Blocks May Control the Reorganized Debtors. 81 5. Marina Sale Agreement. 81 6. Cram-Up / Feasibility. 82 7. Rights Offering. 82 8. Other Risks. 83 XI. Confirmation of the Plan 83 A. Confirmation Hearing 83 B. General Requirements of Section 1129 84 C. Best Interests Test 84 D. Liquidation Analysis 84 E. Feasibility 85 F. Section 1129(b) 85 1. No Unfair Discrimination. 85 2. Fair and Equitable Test. 86 XII. Description of Certain Governmental and Gaming Regulations 87 A. General Governmental and Gaming Regulations 87 B. Relationship of Gaming Laws to the Reorganization Cases and the Plan 88 C. Licensing of the Debtors and Individuals Involved Therewith 88 D. Compliance With Gaming Laws and Regulations 88 E. Compliance With Other Laws and Regulations 89 XIII. Alternatives to Confirmation and Consummation of the Plan 89 A. Icahn/Beal Plan 89 B. The Ad Hoc Committee’s View of the Icahn/Beal Plan 90 C. Liquidation Under Chapter 7 92 XIV. Certain United States Federal Income Tax Consequences of the Plan 93 A. U.S. Federal Income Tax Consequences to the Debtors 94 vi 1. Cancellation of Indebtedness and Reduction of Tax Attributes. 94 2. Section 382 Limitations on NOLs. 95 3. Alternative Minimum Tax. 96 B. U.S. Federal Income Tax Consequences to U.S. Holders 96 1. Modification of First Lien Lender Secured Claims. 96 2. Ownership and Disposition of the Modified First Lien Loans. 99 3. Satisfaction of General Unsecured Claims. 100 4. Satisfaction of Convenience Claims. 101 5. Receipt of Backstop Stock. 101 6. Exercise or Lapse of Subscription Rights. 101 7. Ownership and Disposition of New Common Stock. 102 8. Section 754 Election. 102 9. Backup Withholding and Information Reporting. 103 10. Reportable Transactions. 103 Exhibit A: Sixth Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code Proposed by the Ad Hoc Committee of Holders of 8.5% Senior Secured Notes Due 2015 and the Debtors Exhibit B: [RESERVED] Exhibit C: Annual Report on Form 10-K for the fiscal year ended December 31, Exhibit D: Quarterly Report on Form 10-Q for the quarter ended September 30, Exhibit E: Backstop Agreement Exhibit
